1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10

11   WESTERN STATES PETROLEUM           No.     2:19-cv-01270-JAM-DB
     ASSOCIATION, a California
12   not-for-profit corporation,
13             Plaintiff,               ORDER GRANTING USW’S MOTION TO
                                        INTERVENE
14        v.
15   THE CALIFORNIA OCCUPATIONAL
     HEALTH AND SAFETY STANDARDS
16   BOARD, together with its
     members, DAVID THOMAS, CHRIS
17   LASZCZ-DAVIS, LAURA STOCK,
     BARBARA BURGEL, DAVID
18   HARRISON, and NOLA J.
     KENNEDY, in their official
19   capacities, and THE
     CALIFORNIA GOVERNOR’S OFFICE
20   OF EMERGENCY SERVICES,
     together with its Director,
21   MARK GHILARDUCCI, in his
     official capacity,
22
               Defendants.
23

24       On July 9, 2019, the Western States Petroleum Association

25   (“Plaintiff”) filed a complaint against the California

26   Occupational Health and Safety Standards Board, several of its

27   members, the California Governor’s Office of Emergency Services,

28   and its director (“Defendants”).       Compl., ECF. No. 1.   Plaintiff
                                        1
1    seeks a court order declaring invalid and enjoining the

2    enforcement of certain California state regulations it contends

3    are preempted by the National Labor Relations Act (“NLRA”).       See

4    Compl. ¶¶ 26-44.

5         Shortly thereafter, the United Steel, Paper and Forestry,

6    Rubber, Manufacturing, Energy, Allied Industrial and Service

7    Workers International Union, AFL-CIO, CLC (“USW”)—a union

8    representing workers in the American petroleum industry—filed a

9    motion to intervene.1   Mot. to Intervene (“Mot.”), ECF No. 11.

10   Neither Plaintiff nor Defendants opposed USW’s Motion.     See Pls.

11   Statement of Non-Opp’n to USW’s Mot. to Intervene (“Pls. Non-

12   Opp’n”), ECF No. 18; Defs.’ Statement of Non-Opp’n to USW’s Mot.

13   to Intervene (“Defs.’ Non-Opp’n”).

14        For the reasons discussed below, the Court GRANTS USW’s

15   motion to intervene.

16

17                I.    FACTUAL AND PROCEDURAL BACKGROUND

18        As part of a larger project to prevent accidental chemical

19   releases at petroleum refineries in California, the State

20   Legislature mandated that the California Occupational Health and
21   Safety Standards Board adopt Process Safety Management (“PSM”)

22   standards applicable to those refineries.   Compl. ¶ 23.    The

23   Board promulgated a PSM regulatory scheme known as the CalPSM

24   Regulation (“CalPSM”), 8 Cal. Code Regs. § 5189.1.     Compl. ¶ 24.

25   The regulations are designed to protect refinery employees by

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for November 5, 2019.
                                      2
1    preventing industrial hazards.   Memo. in Support of Mot. to

2    Intervene (“Memo.”), ECF No. 12, at 1-2.

3          In tandem, the Governor’s Office of Emergency Services, the

4    office in charge of promulgating regulations under the state’s

5    Accidental Release Prevention program (“ARP”), promulgated a new

6    regulatory scheme also applicable to refineries in California.

7    Compl. ¶ 25.   The new regulatory scheme is known as the CalARP

8    Regulation (“CalARP”), 19 Cal. Code Regs. § 2735.1, et seq.      Id.

9    These regulations are designed to protect the public and the

10   environment.   Memo. at 1.

11         Both CalPSM and CalARP require “employee participation in

12   all [PSM and ARP] elements.”    Memo. at 5.   As such, an employee

13   representative must be designated.    Compl. ¶ 29.    The regulations

14   define the employee representative as “a union representative,

15   where a union exists, or an employee-designated representative in

16   the absence of a union that is on-site and qualified for the

17   task.”   8 Cal. Code Regs. § 5189.1(c); 19 Cal. Code Regs.

18   § 2735.3(t).   The employee representative selected has rights and

19   responsibilities within the PSM and ARP processes.      Compl. ¶¶ 31–

20   35.
21         Plaintiff alleges the employee-participation provisions of

22   CalPSM and CalARP directly regulate and interfere with labor-

23   management relations and thus, are preempted by the National

24   Labor Relations Act (“NLRA”).    Compl. ¶¶ 38-44.    Plaintiff also

25   alleges that the regulations, in effect, deprive WSPA’s members

26   of their federal right, under the NLRA, to be free from
27   government interference with the collective-bargaining process,

28   in violation of 42 U.S.C. § 1983.     Compl. ¶ 56.
                                       3
1          USW seeks to intervene in order to ensure its members

2    employed in these refineries remain involved in the CalPSM and

3    CalARP processes.    Memo. at 1.

4

5                               II.     OPINION

6          A.   Intervention of Right

7               1.   Legal Standard

8          Under Federal Rule of Civil Procedure 24(a), a party

9    seeking to intervene as of right must (1) timely move to

10   intervene; (2) claim an interest relating to the property or

11   transaction that is the subject of the action; (3) be so

12   situated that disposing of the action may impair or impede the

13   movant’s ability to protect its interest; and (4) claim an

14   interest not adequately represented by the existing parties.

15   “Rule 24 traditionally receives liberal construction in favor of

16   applicants for intervention.”       Arakaki v. Cayetano, 324 F.3d

17   1078, 1083 (9th Cir. 2003).

18              2.   Analysis

19                   a.    Timeliness

20         USW filed its motion to intervene less than three months
21   after Plaintiffs filed their complaint.       Neither Plaintiff nor

22   Defendants dispute the timeliness of USW’s motion.       See Pls.

23   Non-Opp’n; Defs.’ Non-Opp’n.       The Court finds the motion to

24   intervene was timely.    See Citizens for Balanced Use v. Montana

25   Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir. 2011) (finding

26   motion was timely where proposed intervenor filed application
27   three months after plaintiff filed complaint).

28   ///
                                          4
1                     b.     Proposed Intervenor’s Interest

2         USW has a significant, legally-protectable interest in the

3    outcome of this suit.     A proposed intervenor must claim an

4    interest that is “protectable under some law” and bears a

5    “relationship . . . [to] the claims at issue.”      Arakaki, 324

6    F.3d at 1084.    The law under which a proposed intervenor claims

7    an interest need not “give [the] proposed intervenor any

8    enforceable rights [or] seek to protect any of their existing

9    legal rights.”    California ex rel. Lockyer v. United States, 450

10   F.3d 436, 441 (9th Cir. 2006).     The Ninth Circuit’s

11   “intervention caselaw has not turned on such technical

12   distinctions.”    Id.   But the claimed interest may not be an

13   “undifferentiated” or “generalized” interest in the outcome of a

14   suit.   Id.   It must be “direct, non-contingent, [and]

15   substantial.”    Id.    Furthermore, “[t]he relationship requirement

16   is met if the resolution of the plaintiff’s claims actually will

17   affect the applicant.”     Id. at 398 (internal quotations

18   omitted).

19        USW has a direct, non-contingent interest in the suit.

20   Labor organizations have a legally-protected interest in the
21   outcome of a suit when employers challenge the validity of laws

22   and regulations establishing minimum labor standards that

23   protect union members.     Allied Concrete & Supply Co. v. Baker,

24   904 F.3d 1053, 1068 (9th Cir. 2018) (union entitled to intervene

25   to defend state prevailing wage law against preemption

26   challenge).     USW represents approximately 3,000 workers employed
27   by refinery operators in California.      Nibarger Decl., ECF No.

28   11-1.   It contends that a successful challenge to the CalPSM and
                                         5
1    CalARP provisions requiring employee participation would weaken

2    its members’ involvement in the development and implementation

3    of refinery safety practices.    Memo. at 10–11.   Thus, USW

4    satisfies both the “interest” and the “relationship” requirement

5    for this element.

6                    c.   Impairment of Interests

7          The disposition in this action may impair USW’s ability to

8    protect its interests.   The Ninth Circuit “follow[s] the

9    guidance of Rule 24 advisory committee notes that state ‘if an

10   absentee would be substantially affected in a practical sense by

11   the determination made in an action, he should as a general

12   rule, be entitled to intervene.’”     California ex rel. Lockyer,

13   450 F.3d at 442 (quoting Berg, 268 F.3d at 822).

14         Plaintiff seeks an order invalidating and prohibiting the

15   enforcement of the CalPSM and CalARP regulations.     Compl. at 14–

16   15.   If Plaintiff prevails, USW and its members would be denied

17   the protections afforded by those regulations.     USW has an

18   interest in the rights these regulations confer upon its

19   members.   Thus, the Court finds that invalidating them would

20   impair or impede USW’s interest if it cannot intervene.       See
21   Allied Concrete, 904 F.3d at 1068.

22                   d.   Adequacy of Representation

23         Ordinarily, “[t]he burden on proposed intervenors [to show]

24   inadequate representation is minimal, and [will] be satisfied if

25   they [can] demonstrate that representation of their interests

26   ‘may be’ inadequate.”    Arakaki, 324 F.3d at 1086.   But a
27   presumption of adequate representation arises in two

28   circumstances: (1) when the proposed intervenor shares the same
                                       6
1    “ultimate objective” as one of the parties, and (2) when the

2    proposed intervenor is one of the parties’ constituents.         Id.   A

3    proposed intervenor can only overcome a presumption of adequacy

4    if it makes a “compelling showing” that the existing parties will

5    inadequately represent its interests.     Id.

6         The Court finds that the presumption of adequacy does not

7    apply here.     USW and Defendants do share the same ultimate

8    objective of seeing that the CalPSM and Cal ARP regulations are

9    upheld.   However, when a constituent’s interests are “potentially

10   more narrow and parochial than the interests of the public at

11   large,” the constituency presumption does not apply.       See

12   California for Safe & Competitive Dump Truck Transp. V. Mendonca,

13   152 F.3d 1184, 1190 (9th Cir. 1998).     And the Ninth Circuit has

14   held that the interests of labor intervenors in protecting their

15   members are narrower and more parochial than California State

16   officials’ broad and more abstract interest in defending the laws

17   of the State.    Id.   Consequently, USW’s interests, as a labor

18   intervenor, are too parochial to trigger the constituency

19   presumption.

20        Absent a presumption of inadequacy, “[t]he burden on
21   proposed intervenors [to show] inadequate representation is

22   minimal.”   Arakaki, 324 F.3d at 1086.    The Court finds that USW

23   satisfied this minimal burden.     As USW alleges in its

24   Memorandum, Defendants must consider the interests of the public

25   at large in crafting and subsequently defending these

26   regulations.    Memo. at 12–13.   As a result, they ultimately may
27   not adequately represent USW’s more specific interests in

28   defending its members’ degree of involvement in the development
                                        7
1    and implementation of refinery safety practices.     Thus, USW is

2    entitled to intervene.

3        B.      Scope of Intervention

4        The Court has the discretion to place conditions on

5    intervention of right to prevent prejudice to the existing

6    parties.    Pac. Coast Fed'n of Fishermen's Ass'ns v. Gutierrez,

7    No. 1:06-CV-00245 OWW GSA, 2008 WL 4104257, *7 (E.D. Cal. Sept.

8    2, 2008).   Accordingly, USW’s Participation is subject to the

9    following conditions:

10       1.      USW shall make every effort to focus on issues not

11   addressed by Defendants.     At such time when the parties submit a

12   proposed case management plan, USW can propose a briefing

13   schedule under which Defendants’ merits briefs will be filed

14   before USW’s briefs.     This will reduce duplication.   Page limits

15   for the briefs will not be split between the parties.

16       2.      Each party will bear its own costs and fees related to

17   the participation of USW in this matter.

18

19                                III.   ORDER

20       For the reasons set forth above, the Court GRANTS USW’s
21   Motion to Intervene.     Accordingly, USW’s Answer filed at ECF No.

22   11-3 is deemed operative.

23       IT IS SO ORDERED.

24   Dated:   November 25, 2019

25

26
27

28
                                          8
